Citation Nr: 1023999	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-27 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the reduction of the Veteran's disability rating for 
bilateral hearing loss, from 50 percent to noncompensable, 
effective July 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel




INTRODUCTION

The Veteran served on active duty from December 1951 to 
January 1954.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO reduced the 
disability evaluation from 50 percent to noncompensable, 
effective July 1, 2008.

2.  The RO's decision to reduce the evaluation for bilateral 
hearing loss from 50 percent to noncompensable was supported 
by the evidence contained in the record at the time of the 
reduction and was made in compliance with applicable due 
process laws and regulations.


CONCLUSION OF LAW

The RO's decision to reduce the evaluation for 
service-connected bilateral hearing loss from 50 percent to 
noncompensable was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.344, 
4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  While the Veteran was not provided with notice 
prior to the initial proposal to reduce the Veteran's 
bilateral hearing loss evaluation, the claim on appeal was 
the result of a mandatory re-examination following the 
original grant of service connection for bilateral hearing 
loss in February 2006.  Prior to the original adjudication of 
the service connection claim, a letter dated in November 2005 
satisfied the duty to notify provisions.  An additional 
letter was also provided to the Veteran in June 2008, after 
the reduction had been completed, and after which the claim 
was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations sufficient for adjudication 
purposes were provided to the Veteran in connection with his 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Multiple February 2008 private audiological 
examination reports are associated with the claims file.  
However, these reports include graphs of the Veteran's 
audiograms without any interpretation of the precise results.  
Audiogram graphs may not be interpreted by the Board.  See 
Kelly v. Brown, 7 Vet. App. 471, (1995) (holding that neither 
the Board nor the RO may interpret graphical representations 
of audiometric data).  While the Board cannot derive any 
medical conclusions from these uninterpreted audiograms, the 
record includes a properly interpreted VA audiological 
examination dated in June 2008.  As this examination occurred 
after the February 2008 private audiograms, the evidence of 
record is sufficient to allow the Board to ascertain the 
level of severity of the Veteran's bilateral hearing loss for 
the period after February 2008.  As such, a remand for 
interpretation of the February 2008 private audiograms would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although Veterans Claims Assistance Act 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).

Service connection for bilateral hearing loss was granted by 
a February 2006 rating decision and a 50 percent evaluation 
was assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
effective October 17, 2005.  In a January 2008 rating 
decision, the RO proposed reducing the Veteran's disability 
evaluation from 50 percent to noncompensable.  In an April 
2008 rating decision, the RO reduced the disability 
evaluation from 50 percent to noncompensable, effective July 
1, 2008.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the Veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  By a January 22, 2008 
rating decision and a January 31, 2008 letter to the Veteran, 
the RO satisfied these procedural requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the Veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(e).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(e).  Here, notice was sent in an April 10, 2008 rating 
decision and an April 17, 2008 letter and the effective date 
of the reduction was July 1, 2008.  As such, the RO satisfied 
the requirements by allowing a 60 day period to expire before 
assigning the reduction effective date.

The question is thus whether the reduction was proper based 
on the evidence of record.  Where a disability evaluation has 
continued at the same level for less than five years, that 
analysis is conducted under 38 C.F.R. § 3.344(c).  Where an 
evaluation has continued at the same level for five or more 
years, the analysis is conducted under 38 C.F.R. § 3.344(a) 
and (b).  Here, the Veteran's 50 percent disability 
evaluation was awarded effective October 17, 2005, and was 
reduced effective July 1, 2008, less than 5 years later.  
Accordingly, 38 C.F.R. § 3.344(c) applies.  Under 38 C.F.R. § 
3.344(c), a reexamination that shows improvement in a 
disability warrants a reduction in the disability evaluation.

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2009).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz.  The VA 
Schedule for Rating Disabilities (Schedule) allows for such 
audiometric test results to be translated into a numeric 
designation ranging from Level I to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the Schedule are intended to make 
proper allowance for improvement by hearing aids.

A November 2007 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
40
50
LEFT
20
40
55
60

The average pure tone threshold was shown as 36.25 decibels 
in the right ear and 43.75 decibels in the left ear.  Using 
the Maryland CNC word list, speech recognition was 100 
percent in the right ear and 100 percent in the left ear.

A June 2008 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
45
50
LEFT
25
30
40
50

The average pure tone threshold was shown as 38.75 decibels 
in the right ear and 36.25 decibels in the left ear.  Using 
the Maryland CNC word list, speech recognition was 96 percent 
in the right ear and 96 percent in the left ear.

Applying the November 2007 and June 2008 results to the 
Schedule reveals a numeric designation of Level I in the 
right ear and Level I in the left ear, on both dates.  See 38 
C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying 
these findings to 38 C.F.R. § 4.85, Table VII of the Schedule 
results in a noncompensable evaluation for hearing loss under 
Diagnostic Code 6100.

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  However, the Veteran's test results do not demonstrate 
either (1) a pure tone threshold of 55 decibels or more in 
all four frequencies in the service-connected ear, or (2) a 
pure tone threshold of 70 decibels or more at 2,000 Hertz in 
either ear.  Thus, the Veteran is not entitled to 
consideration under C.F.R. § 4.86 for exceptional patterns of 
hearing impairment for his service-connected bilateral 
hearing loss during the entire appeal period.

This does not mean that the Veteran does not have a 
disability.  The record, to include the November 2007 and 
June 2008 VA audiological examination reports, shows 
otherwise.  However, the degree to which this disability 
affects the average impairment of earnings, according to the 
Schedule, does not currently result in a compensable 
evaluation.  38 U.S.C.A. § 1155.  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Thus, based on the 
current audiometric findings, entitlement to a compensable 
rating for bilateral hearing loss is not warranted. 

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when 
service-connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for bilateral hearing loss inadequate.  
The Veteran's bilateral hearing loss was evaluated under to 
38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which 
is found by the Board to specifically contemplate the 
Veteran's level of disability and symptomatology.  As noted 
above, the Veteran's bilateral hearing loss is manifested by 
Level I hearing loss in the right ear and Level I hearing 
loss in the left ear.  When comparing this disability picture 
with the symptoms contemplated by the Schedule, the Board 
finds that the Veteran's symptoms are more than adequately 
contemplated by the disabilities rating for his bilateral 
hearing loss.  A rating in excess of the currently assigned 
rating is provided for certain manifestations of bilateral 
hearing loss, but the medical evidence reflects that those 
manifestations are not present in this case.  The criteria 
for a noncompensable rating for the Veteran's bilateral 
hearing loss more than reasonably describe the Veteran's 
disability level and symptomatology and, therefore, the 
currently assigned schedular evaluation is adequate and no 
referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996); see also 38 C.F.R. § 4.85, Diagnostic Code 
6100.

The November 2007 and June 2008 VA examiners provided an 
adequate description of the functional effects of the 
Veteran's hearing loss.  The VA examiner in November 2007 
noted that the Veteran's hearing loss disability caused 
difficulty understanding speech and difficulty in group 
settings.  The VA examiner in June 2008 reported that the 
Veteran had difficulty hearing in noise, telephone, 
television, groups, restaurants, church, and riding in the 
car.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  However, based on the current audiometric findings, 
a noncompensable evaluation bilateral hearing loss is 
warranted.

In summary, the medical evidence of record shows that the 
Veteran's bilateral hearing loss has not warranted a 
compensable evaluation since November 2007.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As such, the rating 
criteria require that the 50 percent evaluation be 
discontinued.  As the medical evidence of record does not 
show that the Veteran currently has bilateral hearing loss 
sufficient to warrant a compensable evaluation, the RO's 
reduction of the evaluation for bilateral hearing loss was 
proper. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as medical evidence of record 
does not show findings that meet the criteria for a 
compensable evaluation, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The rating reduction for bilateral hearing loss from 50 
percent to noncompensable was proper, and the appeal is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


